Wilkins, J.
(concurring). The court is correct in concluding that the defendant was performing a ministerial act. The court’s opinion, however, unduly complicates this case.
*39The basic issue is whether the defendant is entitled to immunity under G. L. c. 258, § 2. He is so entitled if § 2 applies to his conduct. Section 2 does not apply to “any claim arising out of an intentional tort.” G. L. c. 258, § 10 (c) (1986 ed.). Some violations of the Civil Rights Act (G. L. c. 12, §§ 11H and 111) should be treated as intentional torts for the purposes of § 10 (c) and others should not be. The intentional conduct which justifies a claim under the Civil Rights Act is not the same as the intentional conduct that is an element of an intentional tort. See. Redgrave v. Boston Symphony Orchestra, Inc., 399 Mass. 93,, 99 (1987).
The question whether this claim falls within the scope of G. L. c. 258 remains open in this case. If the claim is based on an intentional tort, such as an intentional violation of civil rights, I agree that the defendant is not immune from liability. If the claim is based on ministerial conduct which was not undertaken with the intention of depriving the plaintiff of his civil rights, the wrong would not be intentional and § 2 immunity would be available.